Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to The rejection of claims 1-18 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection under 112(a) of claims 1-18 has been withdrawn. 
Applicant's remaining arguments filed 11/20/2020 have been fully considered but they are not persuasive.
In regard to the rejection of the claims under 35 U.S.C. 103 the applicant asserts individually asserts that Lee fails to deleting marked video files, and that Ogawa fails to disclose both the marking and the deletion of thumbnail files and thus the combination fails to disclose the expiration and delete events (Remarks pg. 8). The examiner notes that Lee is not relied upon to teach deleting of marked video files, however, the examiner disagrees regarding Ogawa. Specifically par. 130 of Ogawa discloses that any thumbnail that is ‘marked’ as copy never is deleted after an expiration period and thus discloses at least the claimed delete event of deleting marked thumbnail files that is separate from the marking event.
The applicant further asserts that Sasaki is silent on marking a thumbnail for deletion upon deletion of the underlying media while leaving the thumbnail unchanged (Remarks pgs 8-9). The applicant further asserts that Sasaki discloses updating rather than deleting thumbnail images. The examiner disagrees. Pars. 250-268 and Figs. 37-38 of Sasaki  disclose a process of determining whether the thumbnail in a thumbnail file matches the details of a media file in a ‘FAT’ area (Sasaki S174), checking to see if any thumbnail images in the thumbnail cache match the media file (Sasaki S176), if there is no matching thumbnail, generating a thumbnail image and registering the thumbnail in the overwriting the registered thumbnail slot with the updated data (Sasaki S181 and par. 265). Overwriting a memory with new information inherently deletes the information previously stored information. Thus Sasaki discloses detecting mismatching thumbnail information (Sasaki S174), which may result from deletion of the underlying file (Sasaki pars. 240-241) and deleting the detected mismatched file by storing new thumbnail information in the memory at the same location (Sasaki par. 265). 
Further the rejection is based on the combination of Sasaki with Ogawa and Lee. Ogawa teaches deletion of marked thumbnail files upon a deletion event. Lee which discloses marking thumbnail images as expired. Sasaki teaches that thumbnails which have no corresponding media file may be deleted to free space for new thumbnail images. Thus the combination suggests the claim limitation of marking a thumbnail for deletion, as taught by Lee, when the underlying media file has been deleted, as suggested by Sasaki, and deleting the marked file during a separate deletion event as taught by Ogawa.  Thus the applicants arguments against the references individually are not persuasive because the rejection is based upon the combination of the references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
. The applicant does not raise additional novel arguments with regard to the remainder of the dependent claims, or to the dependent claim limitations now incorporated into the independent claims. 


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered 
The claims filed 11/20/2020 two claims numbered 22. The second instance of claim 22 is hereafter referred to as claim 23 for the purposes of examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2006/0280449) in view of Lee (2013/0132908) and Sasaki (2006/0045466) and in further view of Ebata et al (2004/0044698).
In regard to claim 1 Ogawa discloses a method of operation of a thumbnail engine of an electronic device (Ogawa Fig. 3) comprising:
accessing, by a processor associated with the electronic device, a thumbnail image in a storage, the thumbnail image being associated with a media file (Ogawa Figs. 3, 9-10 and pars 64-70 and 110-114 
upon the occurrence of the delete event deleting the thumbnail image from the storage (Ogawa Figs 11-12 and pars 120-130 note steps S414-S418 and pars 128-130 if it is determined that a prescribed time has passed any thumbnail contents designated as ‘copy-never’ are deleted from storage). 
It is noted that Ogawa does not disclose details of an expiration event that marks a thumbnail for deletion, that the expiration event is the deletion of the associated media file, or that the delete event is different than the expiration event. However, Lee discloses thumbnail engine in which a thumbnail is marked for deletion upon detection of an expiration event (Lee Fig. 3 and pars 48-51 note upon detection of an expiration the thumbnail and media file are marked for deletion). Sasaki further discloses a thumbnail image in which an expiration event occurs when the media file associated with a thumbnail image is deleted and that the expired thumbnail may be deleted by a delete event different from the expiration event (Sasaki Figs. 31 and pars 240-241 note deleting a file without deleting the associated thumbnail image, thus causing the thumbnail to be ‘expired’, further note Figs. 37-38 and pars 250-268 note reorganization process detects expired thumbnails that mismatch media files and overwrites (deletes) the expired thumbnail with an updated thumbnail). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of marking expired thumbnails for deletion as taught by Lee, and using the deletion of the associated media file as an expiration event to be followed by a separate deletion event as taught by Sasaki in order to manage time limited contents efficiently as suggested by Lee (par. 50) and to allow control of data by an external apparatus as suggested by Sasaki (Sasaki par. 251). 
It is further noted noted that Ogawa, Lee and Sasaki do not disclose details of deleting based on free space in the storage. However, Ebata discloses system in which a delete event occurs upon 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Ogawa further discloses retrieving a stored thumbnail image by a thumbnail identifier (Ogawa Figs. 7 and 11 and pars 87, 138 and 131 note Fig. 11 at S414 CPU forms a GUI image shown in Fig. 7 using the thumbnail images stored in the thumbnail storage unit 112 and content identification information stored in storage unit 110). 
In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Ogawa further discloses::
receiving requests for the thumbnail image (Ogawa Fig. 10 and par. 113 note step S300 receiving request for thumbnail);
storing a timestamp of the receive request associated with the thumbnail image (Ogawa Fig. 11 and par. 126 note record time when thumbnail image is stored); and
returning the thumbnail image (Ogawa Figs. 7 and 11 and par. 128 note step S414 thumbnail image is ‘returned’, or sent to the display, in order form the display shown in Fig. 7). 
	In regard to claim 5 refer to the statements made in the rejection of claim 1 above.  Ogawa further discloses determining the last access of the thumbnail image was prior to a threshold expiration value (Ogawa Fig. 12 and par. 416 determining if the time period from when the thumbnail image was stored has passed). 

	associating the thumbnail image with a media type in accord with a category associated with the media (Lee Fig. 3 and par. 16 note thumbnail image is associated with the media type, such as a book, or Fig. 6 a magazine); and 
wherein marking the thumbnail image for deletion, further comprises, marking the thumbnail image for deletion in accordance with the media type (Lee Fig. 3 and par. 50 note expired book thumbnails include a mark for deletion, also note Fig. 6 and pars 56-57 expired magazines are marked differently upon expiration). 
	In regard to claim 8 refer to the statements made in the rejection of claim 7 above. Lee further discloses the category associated with the media is at least one of text, audio, video frame, a plurality of video frames, live programming, media provider, media creator, still image and interactive content (Lee Figs. 3 and 6 note text media types). 
	In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Ogawa
 further discloses:
scanning the media (Ogawa par. 70 note finding a picture at a starting portion of an MPEG2-TS data);
extracting a raw thumbnail image from the scanned media (Ogawa par. 70 note obtaining a picture from the starting portion of the MPEG2-TS data);
processing the raw thumbnail image (Ogawa par. 70 note reducing the size of the obtained picture); and
performing the creating of the thumbnail image from the processed raw thumbnail image (Ogawa par. 70 note generating thumbnail including the reduced sized image and other characteristic information of the content). 

Claims 11-13, 19 and 21-22 recite a device substantially corresponding to the method of claims 1-3, 5 and 7-10 above. Refer to the statements made in regard to clams 1-3, 5 and 7-10 above for the rejection of claims 11-13, 19 and 21-22 which will not be repeated here for brevity. In particular regard to claim 11 note that Lee further discloses automatically marking thumbnails for deletion upon determining that an expiration event occurred (Lee par. 37 note control unit checks whether content has reached an expiration event). 
Claims 15-17, 20 and 23 recite a device substantially corresponding to the method of claims 1-3, 5 and 7-10 above. Refer to the statements made in regard to clams 1-3, 5 and 7-10 above for the rejection of claims 15-17, 20 and 23 which will not be repeated here for brevity. Ogawa further discloses a non-transitory computer readable medium (Ogawa Fig. 3 note disk device 210). 

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Lee, Sasaki and Ebata as applied to claim 1 above and in further view of Iyengar (2003/0018639).
	In regard to claim 6 it is noted that Ogawa, Lee and Sasaki do not disclose details of determining thumbnail access time relative to another thumbnail access. However Iyengar discloses a system determining that the time the thumbnail was last accessed was prior to the time another thumbnail was accessed (Iyengar Fig. 5 and pars 17-22). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining whether the access time was prior to another thumbnail access as taught by Iyengar in the invention of Ogawa, Lee and Sasaki in order to delete thumbnails which are less frequently accessed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20050267894 A1		US-PGPUB	Camahan, Shawn
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423